Jackson, Justice.
1. This suit was on the administrator’s bond against him and his sureties, the jury found for the plaintiff and the judge below sustained the finding and refused a new trial, a small fraction of the amount of' the verdict having been written off by his order. We think that a new trial should have been granted on the ground that the court erred in ruling to- the effect that the presumption of law is that it is to the best interest of an estate, though consisting in part of land, that everything should be sold and the administration completed within twelve months. We are not aware of any such |>resumption, and the charge must have operated to the prejudice of the defendants, and that prejudice or injury was not obviated by writing off a small part of the verdict.
2. Counsel should have ample latitude in argument, and this court.will not interfere when it is allowed by the presiding judge, except in cases of clear abuse of discretion and serious damage to the party complaining.
3. 4. An administrator has the discretion to sell for cash or credit, but due regard must be had to the rights of creditors and the interest of the heirs. So he may extend credit at his sales, and whether he abuses his discretion in doing so is a question of fact for the jury.
As the case will be tried again on the merits, we forbear to express an opinion on the facts. The judgment is reversed because of the charge in respect to the presumption that the best interest of an estate requires that it be wound *433up in twelve months. It may be of great interest to it that it be not so speedily wound up, and each case will turn on its own facts without presumptions of law one way or the other.
Judgment reversed.